

Exhibit 10.4


M/I Homes
Award Formulas and Performance Goals
Senior Vice President, General Counsel and Secretary
Effective January 1, 2006






In accordance with the terms of the M/I Homes 2004 Executive Officer
Compensation Plan (the “Plan”), the Compensation Committee (the “Committee”)
shall, for each Participant, establish the award formulas and performance goals
(as those terms are defined in the Plan) annually to be measured to determine
the amount of bonus awards for each Plan Year. The following are the performance
goals and award formulas for the 2006 Plan Year for the Senior Vice President
General Counsel. As stated in the Plan, the maximum amount that any Executive
Officer can receive in one year is 500% of his 2004 base salary.


I.
 
Net Income: In the event the net income of the Company is at least 75% of
previous year’s net income, the Senior Vice President General Counsel will
receive 10% of December 31 base salary. 74% will be earned at 100% of previous
year’s net income; and a maximum of 84% will be earned at 10% higher than
previous year’s net income.
     
II.
 
Return on Beginning Equity (“ROE”): If the ROE of the Company is 10%, the Senior
Vice President General Counsel will receive 5% of December 31 base salary, with
the amount increasing to a maximum of 21% at 20% ROE.



2006 cash bonus is capped at 100% of 12/31/06 base salary.


PAYMENT


The individual must be employed in this capacity with the Company on the date
bonuses are distributed to receive a bonus. No amounts are considered due or
payable if the employment relationship with the Company is terminated.




ACKNOWLEDGED:


_______________________________________________  __________________________
Name                                    Date